Blandford, J.
Where a steam engine was sold by the agent of a firm, and negotiable promissory notes were given, in which the printed form used was altered so as to make such notes payable to the agent instead of to the firm, but in a printed addition to the notes it was provided that the title to the engines should remain in the firm until payment was made, if subsequently the name of the firm was stricken in this printed addition and that of the agent was substituted, and the notes *15were negotiated before due to an innocent purchaser without notice, it-was error to qharge that the alteration was a material one and if made for the purpose of defrauding the defendants, and made after the notes* were signed and without the defendants’ consent, the jury should find for them.
W. P. McClatchey, for plaintiff in error.
W, J. Winn ; J. J. Northcutt, for defendants.
(a.) Title retained by an agent, as agent, remains in the principal, whether the notes given for the price be payable to.the one or the.óther.. 58 Ga., 379.
(b.) The evidence fails to show satisfactorily that if the alteration was material, it was made to defraud the defendants; and the Court-should have charged that, if it was made not with intent to defraud, and if the evidence showed what the contract originally was, and if it-appeared that it still was capable of execution, it should be enforced.. Code, §2852.
Judgment reversed.